DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         WILLIAM WALLACE,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-3494

                              [May 12, 2022]

   Appeal from order denying rule 3.850 motion in the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara R. Duffy,
Judge; L.T. Case No. 92-23065CF10A.

  William Wallace, Indiantown, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.